—In an action to recover damages for personal injuries, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Westchester County (Rosato, J.), entered October 13,1998, as denied their" motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the defendants’ contentions, the Supreme Court did not err in denying their motion for summary judgment. In opposition to the defendants’ prima facie case establishing their entitlement to judgment as a matter of law, the plaintiff, who sued on a theory of strict liability, established the existence of factual questions as to whether the defendants’ dog had vicious propensities, and, if so, whether those propensities were known or should have been known to them (see, Moriano v Schmidt, 133 AD2d 72; cf., Bohm v Nystrum Constr., 208 AD2d 668; see generally, Zuckerman v City of New York, 49 NY2d 557; Rotuba Extruders v Ceppos, 46 NY2d 223). Ritter, J. P., Santucci, Luciano and H. Miller, JJ., concur.